Citation Nr: 0308680	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  02-20 190	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
January 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision that continued the 
denial of the veteran's claims for service connection for a 
back disorder and for bilateral pes planus, on the basis that 
new and material had not been submitted to reopen the claims.  
The veteran filed a notice of disagreement in August 2002, 
that noted disagreement only with the denial of the claim for 
a back disorder.  The RO issued a statement of the case in 
September 2002.  The veteran submitted a substantive appeal 
in October 2002.  

In March 2003, the Board remanded this matter to the RO in 
order to schedule the veteran for a hearing before a Member 
of the Board (now referred to as "Veterans Law Judge").  
The claims file reflects that a hearing was scheduled but 
later cancelled by the veteran.  

REMAND

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A May 1990 Board decision denied service connection for 
scoliosis with low back pain, on the grounds that the claimed 
disability was a congenital disorder and not aggravated by 
the veteran's military service.  In March 2002, the veteran 
filed a claim seeking to reopen the previously denied claim.  
The July 2002 rating decision on appeal continued the denial 
of the veteran's claims for service connection for a back 
disorder, on the basis that new and material had not been 
submitted to reopen the claim.

However, the definition of "new and material evidence" as 
set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (to be codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the veteran filed a his petition to reopen in March 2002, 
the revised version of 3.156 is applicable in his appeal.  

A review of the claims file reveals that the RO issued a 
statement of the case in September 2002 and a supplemental 
statement of the case in October 2002.  However, neither 
reflects consideration of the revised regulation pertaining 
to submission of new and material evidence. 

As such, and because of the change in the law brought about 
by the VCAA, a remand in this case is required for the RO to 
ensure compliance with the notice and duty to assist 
provisions contained in the new law, and to consider the 
revised version of 38 C.F.R. § 3.156.  Because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, particularly 
pursuant to the revised version of 38 C.F.R. § 3.156, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 has 
been accomplished.  In reaching this 
determination, the RO must not only 
consider the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107, 
and implemented by 38 C.F.R. §§ 3.102 and 
3.159) are fully complied with and 
satisfied, but should also consider the 
provisions of the revised version of 
38 C.F.R. § 3.156..  

2.  After completing any notification 
and/or development deemed warranted, the 
RO should readjudicate the issue of 
whether new and material evidence has been 
submitted to reopen a claim of entitlement 
to service connection for a back disorder 
in light of all pertinent evidence and 
legal authority.  

3.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to specifically include citation to 
and discussion of the revised version of 
38 C.F.R. § 3.156) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  




	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


